SUPPLEMENTAL OPINION ON PETITION FOR REHEARING Epstein, J. Claimant has petitioned for rehearing on his count II respondeat superior claim for libel against the university, which is based on a letter of one of its Assistant Chancellors. We dismissed this libel claim as barred by the absolute privilege “for inter-governmental communications [of] all executive branch officers” which Illinois provides under Blair v. Walker (1976), 64 Ill. 2d 1, 349 N.E.2d 385 and its progeny. (Slip. Op., 7-12.) Claimant now says: (1) that the court over-broadly applied the privilege, which is said to be applicable only to a “narrow category of communications” made by public officials “under express authority of law,” Zurek v. Hasten, 553 F. Supp. 745, 748 (N.D. Ill. 1982), and (2) that the Assistant Chancellor’s letter was “clearly beyond the scope of his official duties and * * * is therefore not covered by absolute privilege.” (petition for rehearing, 2.) This Court pointed out that the absolute privilege doctrine is no broader than the official’s official duties under Barr v. Mateo (1959), 360 U.S. 569, as followed in Illinois by Blair v. Walker, supra, and Colaizzi v. Walker, 542 F.2d 969 (7th Cir. 1976) (applying Illinois law). (Slip. Op., 9-10.) Nothing new is advanced by Claimant. Moreover, as we also pointed out (id., at 9), no issue as to the scope of applicability of this executive privilege is presented here. That issue is still not presented by Claimants petition for rehearing, and cannot be, because count II alleges that the Assistant Chancellors acts were within the scope of his university responsibilities. Claimant cannot be heard to argue otherwise. Claimants argument is legally suicidal as well as procedurally improper. The respondeat superior claim can never be resurrected by arguing that the alleged libel was outside the scope of its authors employment by the respondent: an employer is liable by respondeat superior only for the torts of its employees committed within the scope of their employment. Illinois adheres to this elementary, bedrock rule of law, Pyne v. Witmer (1989), 129 Ill. 2d 351. Thus even if Claimant were to avoid the bar of absolute privilege by his reversal of allegations, he still shoots himself in the (other) foot with this contention, because his outside-the-scope allegation defeats his vicarious liability claim against the university as a matter of law. No reason is presented for us to reconsider our judgment dismissing Claimants count II claim against the University of Illinois. Claimants petition for rehearing is denied.